Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 12,
2007 is made by and among Maui Land & Pineapple Company, Inc., a Hawaii
corporation, with headquarters located at 120 Kane Street, P.O. Box 187,
Kahului, Maui, Hawaii 96733 (the “Company”), and the investors named on the
signature pages hereto, together with their permitted transferees (each, an
“Investor” and collectively, the “Investors”).

RECITALS:

A.                                   This Agreement is made in connection with
the Closing of the issuance and sale of the Common Shares pursuant to the Stock
Purchase Agreement, dated as of March 12, 2007, by and among the Company and the
Investors (the “Purchase Agreement”);

B.                                     The Company has agreed to provide the
registration rights set forth in this Agreement for the benefit of the Investors
pursuant to the Purchase Agreement; and

C.                                     It is a condition to the obligations of
the Company and the Investors under the Purchase Agreement that this Agreement
be executed and delivered.

AGREEMENT:

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1                                 DEFINITIONS.  CAPITALIZED TERMS USED AND NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED
TO THEM IN THE PURCHASE AGREEMENT.  IN ADDITION TO THE TERMS DEFINED IN THE
PURCHASE AGREEMENT AND ELSEWHERE IN THIS AGREEMENT, THE FOLLOWING TERMS USED IN
THIS AGREEMENT SHALL BE CONSTRUED TO HAVE THE MEANINGS SET FORTH BELOW:

                (a)                                  “Effectiveness Deadline”
means, (i) with respect to the initial Registration Statement required to be
filed pursuant to Section 2.1(a), the date that is 30 days after the one year
anniversary of this Agreement or, in the event that the Registration Statement
is subject to the Commission’s review, the date that is 90 days after the one
year anniversary of this Agreement, and (ii) with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to
Section 2.1(b), the 120th day following (a) the date or time on which the
Commission shall indicate as being the first date or time that such Registrable
Securities may then be included in a Registration Statement if such Registration
Statement is required because the Commission shall have notified the Company in
writing that certain Registrable Securities were not eligible for inclusion on a
previously filed Registration Statement, or (b) if such additional Registration
Statement is required for a reason other than as described in (a) above, the
date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement(s) is required.


--------------------------------------------------------------------------------


 


(B)                                 “FILING DEADLINE” MEANS, WITH RESPECT TO ANY
ADDITIONAL REGISTRATION STATEMENTS THAT MAY BE REQUIRED PURSUANT TO SECTION
2.1(B), THE 30TH DAY FOLLOWING (A) THE DATE OR TIME ON WHICH THE COMMISSION
SHALL INDICATE AS BEING THE FIRST DATE OR TIME THAT SUCH REGISTRABLE SECURITIES
MAY THEN BE INCLUDED IN A REGISTRATION STATEMENT IF SUCH REGISTRATION STATEMENT
IS REQUIRED BECAUSE THE COMMISSION SHALL HAVE NOTIFIED THE COMPANY IN WRITING
THAT CERTAIN REGISTRABLE SECURITIES WERE NOT ELIGIBLE FOR INCLUSION ON A
PREVIOUSLY FILED REGISTRATION STATEMENT, OR (B) IF SUCH ADDITIONAL REGISTRATION
STATEMENT IS REQUIRED FOR A REASON OTHER THAN AS DESCRIBED IN (A) ABOVE, THE
DATE ON WHICH THE COMPANY FIRST KNOWS, OR REASONABLY SHOULD HAVE KNOWN, THAT
SUCH ADDITIONAL REGISTRATION STATEMENTS IS REQUIRED.


(C)                                  “HOLDER” MEANS AN INVESTOR OR ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM AN INVESTOR ASSIGNS ITS RIGHTS UNDER THIS
AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN
ACCORDANCE WITH ARTICLE IX HEREOF AND ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM
A TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES
TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH ARTICLE
IX HEREOF.


(D)                                 “REGISTRABLE SECURITIES” MEANS ALL OF THE
COMMON SHARES SOLD PURSUANT TO THE PURCHASE AGREEMENT, TOGETHER WITH ANY SHARES
OF COMMON STOCK ISSUED OR ISSUABLE UPON ANY STOCK SPLIT, DIVIDEND OR OTHER
DISTRIBUTION, RECAPITALIZATION OR SIMILAR EVENT WITH RESPECT TO THE FOREGOING.


(E)                                  “REGISTRATION PERIOD” MEANS THE PERIOD
BETWEEN THE DATE OF THIS AGREEMENT AND THE EARLIER OF (I) THE DATE ON WHICH ALL
OF THE REGISTRABLE SECURITIES HAVE BEEN SOLD BY THE INVESTORS PURSUANT TO THE
REGISTRATION STATEMENT, AND (II) THE DATE ON WHICH ALL OF THE REGISTRABLE
SECURITIES MAY BE SOLD WITHOUT REGISTRATION AND WITHOUT RESTRICTION AS TO THE
NUMBER OF REGISTRABLE SECURITIES THAT MAY BE SOLD UNDER RULE 144 OR OTHERWISE.


(F)                                    “REGISTRATION STATEMENT” MEANS A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE
SECURITIES ACT COVERING THE REGISTRABLE SECURITIES.


(G)                                 “REGISTER,” “REGISTERED,” AND “REGISTRATION”
REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE
REGISTRATION STATEMENTS (AS DEFINED ABOVE) IN COMPLIANCE WITH THE SECURITIES ACT
AND PURSUANT TO RULE 415 AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF
SUCH REGISTRATION STATEMENT(S) BY THE COMMISSION.


(H)                                 “RULE 415” MEANS RULE 415 PROMULGATED UNDER
THE SECURITIES ACT OR ANY SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A
CONTINUOUS OR DELAYED BASIS.


ARTICLE II
REGISTRATION


2.1                                 REGISTRATION AT ONE YEAR.


(A)                                  ON OR BEFORE THE ONE YEAR ANNIVERSARY OF
THIS AGREEMENT, THE COMPANY SHALL PREPARE, AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE OF ALL OF THE REGISTRABLE
SECURITIES.  IN THE EVENT THAT FORM S-3 IS UNAVAILABLE FOR SUCH A REGISTRATION,
THEN THE COMPANY WILL (I) FILE A REGISTRATION STATEMENT ON SUCH FORM AS IS THEN
AVAILABLE TO EFFECT A REGISTRATION OF ALL OF THE REGISTRABLE SECURITIES, AND
(II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS
SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A
REGISTRATION

2


--------------------------------------------------------------------------------



STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE COMMISSION.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS
TO HAVE THE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE COMMISSION AS SOON
AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE APPLICABLE EFFECTIVENESS
DEADLINE.  BY 9:30 AM EASTERN STANDARD TIME ON THE BUSINESS DAY FOLLOWING THE
EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE COMMISSION IN ACCORDANCE WITH
RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION
WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT.


(B)                                 IF FOR ANY REASON THE COMMISSION DOES NOT
PERMIT ALL OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION
STATEMENT FILED PURSUANT TO SECTION 2.1(A), OR FOR ANY OTHER REASON ANY
REGISTRABLE SECURITIES ARE NOT THEN INCLUDED IN A REGISTRATION STATEMENT FILED
UNDER THIS AGREEMENT, THEN THE COMPANY SHALL PREPARE, AND, AS SOON AS
PRACTICABLE BUT IN NO EVENT LATER THAN THE APPLICABLE FILING DEADLINE, FILE WITH
THE COMMISSION AN ADDITIONAL REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH
SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN THE APPLICABLE EFFECTIVENESS
DEADLINE.  BY 9:30 AM EASTERN STANDARD TIME ON THE BUSINESS DAY FOLLOWING THE
EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE COMMISSION IN ACCORDANCE WITH
RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION
WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT.


(C)                                  THE REGISTRATION STATEMENT SHALL CONTAIN
THE “PLAN OF DISTRIBUTION” SECTION IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
ANNEX B.


2.2                                 PIGGYBACK REGISTRATIONS.


(A)                                  IF, AT ANY TIME BEFORE THE FIFTH
ANNIVERSARY OF THIS AGREEMENT, THE COMPANY DECIDES TO REGISTER ANY OF ITS
SECURITIES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHERS, THEN THE COMPANY
WILL PROMPTLY GIVE THE HOLDERS WRITTEN NOTICE THEREOF AND WILL USE ITS
REASONABLE BEST EFFORTS TO INCLUDE IN SUCH REGISTRATION ALL OR ANY PART OF THE
REGISTRABLE SECURITIES REQUESTED BY SUCH HOLDERS TO BE INCLUDED THEREIN.  THIS
REQUIREMENT DOES NOT APPLY TO COMPANY REGISTRATIONS ON FORM S-4 OR S-8 OR THEIR
EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH
AN ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN
CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE BENEFIT PLANS.  EACH HOLDER MUST
GIVE ITS REQUEST FOR REGISTRATION UNDER THIS PARAGRAPH TO THE COMPANY IN WRITING
WITHIN 15 DAYS AFTER RECEIPT FROM THE COMPANY OF NOTICE OF SUCH PENDING
REGISTRATION.  IF THE REGISTRATION FOR WHICH THE COMPANY GIVES NOTICE IS AN
UNDERWRITTEN PUBLIC OFFERING, THE COMPANY WILL SO ADVISE THE HOLDERS AS PART OF
THE ABOVE-DESCRIBED WRITTEN NOTICE.  IF THE MANAGING UNDERWRITER OF ANY PROPOSED
UNDERWRITTEN PUBLIC OFFERING ADVISES THE COMPANY THAT THE TOTAL AMOUNT OF
REGISTRABLE SECURITIES THAT THE HOLDERS AND ANY OTHER PERSONS INTEND TO INCLUDE
IN SUCH OFFERING EXCEEDS THE NUMBER THAT CAN BE SOLD IN SUCH OFFERING WITHOUT
BEING LIKELY TO HAVE AN ADVERSE EFFECT ON THE PRICE, TIMING OR DISTRIBUTION OF
THE COMMON STOCK OFFERED OR THE MARKET FOR THE COMMON STOCK, THEN THE
REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH UNDERWRITTEN OFFERING SHALL
INCLUDE THE NUMBER OF REGISTRABLE SECURITIES THAT SUCH MANAGING UNDERWRITER
ADVISES THE COMPANY CAN BE SOLD WITHOUT HAVING SUCH ADVERSE EFFECT, WITH SUCH
NUMBER TO BE ALLOCATED (I) FIRST, TO THE COMPANY; (II) SECOND, PRO RATA AMONG
THE HOLDERS WHO HAVE REQUESTED PARTICIPATION IN SUCH UNDERWRITTEN OFFERING,
BASED, FOR EACH HOLDER, ON THE FRACTION DERIVED BY DIVIDING (X) THE NUMBER OF
SHARES OF COMMON STOCK PROPOSED TO BE SOLD BY SUCH HOLDER IN SUCH UNDERWRITTEN
OFFERING BY (Y) THE AGGREGATE NUMBER OF COMMON STOCK PROPOSED TO BE SOLD BY ALL
HOLDERS IN SUCH UNDERWRITTEN

3


--------------------------------------------------------------------------------



OFFERING; AND (III) THIRD, ANY OTHER PERSON HOLDING COMPANY SECURITIES WHO MAY
ALSO BE INCLUDING ANY SUCH SECURITIES FOR SALE IN SUCH UNDERWRITTEN OFFERING,
PROVIDED, HOWEVER, THAT NO SUCH REDUCTION SHALL REDUCE THE AMOUNT OF SECURITIES
OF THE INVESTORS INCLUDED IN THE REGISTRATION BELOW THIRTY PERCENT (30%) OF THE
TOTAL AMOUNT OF SECURITIES REQUESTED BY THE HOLDERS TO BE INCLUDED IN SUCH
REGISTRATION.  NO REGISTRATION RIGHTS THAT LIMIT OR SUBORDINATE THE RIGHTS OF
THE HOLDERS TO REGISTER THE REGISTRABLE SECURITIES WILL BE GRANTED BY THE
COMPANY UNTIL ONE OR MORE REGISTRATION STATEMENTS COVERING ALL OF THE
REGISTRABLE SECURITIES HAVE BECOME EFFECTIVE.


(B)                                 THE OBLIGATIONS OF THE COMPANY UNDER THIS
SECTION 2.2 EXPIRE UPON EXPIRATION OF THE REGISTRATION PERIOD.


2.3                                 ELIGIBILITY TO USE FORM S-3.  THE COMPANY
REPRESENTS AND WARRANTS THAT IT MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3
FOR REGISTRATION OF THE SALE BY THE HOLDERS OF THE REGISTRABLE SECURITIES.  THE
COMPANY WILL FILE ALL REPORTS REQUIRED TO BE FILED BY THE COMPANY WITH THE
COMMISSION IN A TIMELY MANNER SO AS TO PRESERVE ITS ELIGIBILITY FOR THE USE OF
FORM S-3.


2.4                                 SALES BY THE COMPANY.  IN NO EVENT WILL THE
COMPANY SELL SHARES OF COMMON STOCK FOR ITS OWN ACCOUNT PURSUANT TO A
REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE COMMISSION PRIOR TO THE DATE
THAT THE REGISTRATION STATEMENT REGISTERING ALL OF THE REGISTRABLE SECURITIES
HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION.


ARTICLE III
ADDITIONAL OBLIGATIONS OF THE COMPANY

At such time as the Company is obligated to file a Registration Statement with
the Commission pursuant to Sections 2.1 or 2.2, the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

3.1                                 The Company shall submit to the Commission,
within two (2) Business Days after the Company learns that no review of a
particular Registration Statement will be made by the staff of the Commission or
that the staff has no further comments on a particular Registration Statement,
as the case may be, a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than two (2) Business Days
after the submission of such request.  The Company shall use its reasonable best
efforts to keep each Registration Statement effective pursuant to Rule 415 at
all times during the Registration Period.  The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.

3.2                                 The Company shall prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to a Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of

4


--------------------------------------------------------------------------------


disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3.2) by reason of the Company filing a report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the SEC Report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

3.3                                 The Company will furnish to each Holder
whose Registrable Securities are included in a Registration Statement, (a)
promptly after such document is filed with the Commission, one copy of any
Registration Statement filed pursuant to this Agreement and any amendments
thereto, each preliminary prospectus and final prospectus and each amendment or
supplement thereto; and (b) a number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto, and such
other documents as the Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Holder.  The Company will
promptly notify by facsimile or e-mail each Holder whose Registrable Securities
are included in any Registration Statement of the effectiveness of the
Registration Statement and any post-effective amendment.


3.4                                 THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO (A) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS EACH HOLDER WHO HOLDS (OR HAS THE RIGHT TO HOLD) REGISTRABLE
SECURITIES BEING OFFERED REASONABLY REQUESTS, (B) PREPARE AND FILE IN THOSE
JURISDICTIONS ANY AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THEIR EFFECTIVENESS DURING THE REGISTRATION PERIOD, (C) TAKE ANY OTHER
ACTIONS NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT
ALL TIMES DURING THE REGISTRATION PERIOD, AND (D) TAKE ANY OTHER ACTIONS
REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE
IN SUCH JURISDICTIONS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY IS NOT
REQUIRED, IN CONNECTION WITH SUCH OBLIGATIONS, TO (I) QUALIFY TO DO BUSINESS IN
ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR
THIS SECTION 3.4, (II) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, (III) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION, (IV) PROVIDE ANY UNDERTAKINGS THAT CAUSE MATERIAL EXPENSE OR
MATERIAL BURDEN TO THE COMPANY, OR (V) MAKE ANY CHANGE IN ITS CHARTER OR BYLAWS,
WHICH IN EACH CASE THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES TO BE
CONTRARY TO THE BEST INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS.


3.5                                 IF THE HOLDERS WHO HOLD A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES ELECT TO DISPOSE OF REGISTRABLE
SECURITIES UNDER A REGISTRATION STATEMENT PURSUANT TO AN UNDERWRITTEN PUBLIC
OFFERING, THE COMPANY SHALL, AT THE REQUEST OF SUCH HOLDERS, ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER(S) SO
LONG AS SUCH UNDERWRITERS ARE REASONABLY ACCEPTABLE TO THE COMPANY.


3.6                                 (A)                                  THE
COMPANY WILL NOTIFY (BY TELEPHONE AND ALSO BY FACSIMILE AND REPUTABLE OVERNIGHT
COURIER) EACH HOLDER WHO HOLDS REGISTRABLE SECURITIES BEING SOLD PURSUANT TO A
REGISTRATION STATEMENT OF THE HAPPENING OF ANY EVENT OF WHICH THE COMPANY HAS
KNOWLEDGE AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE REGISTRATION
STATEMENT AS THEN IN EFFECT INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  THE COMPANY WILL MAKE SUCH NOTIFICATION AS PROMPTLY AS
PRACTICABLE (BUT IN NO EVENT MORE THAN TWO (2) BUSINESS DAYS) AFTER THE COMPANY
BECOMES AWARE OF THE EVENT, WILL PROMPTLY (BUT IN NO EVENT MORE

5


--------------------------------------------------------------------------------



THAN TEN (10) BUSINESS DAYS) PREPARE AND FILE A SUPPLEMENT OR AMENDMENT TO THE
REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND WILL
DELIVER A NUMBER OF COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO EACH HOLDER AS
SUCH HOLDER MAY REASONABLY REQUEST.


(B)                                 NOTWITHSTANDING THE OBLIGATIONS UNDER
SECTION 3.6(A), IF IN THE GOOD FAITH JUDGMENT OF THE COMPANY, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL, IT WOULD BE DETRIMENTAL TO THE COMPANY AND ITS
SHAREHOLDERS FOR RESALES OF REGISTRABLE SECURITIES TO BE MADE PURSUANT TO THE
REGISTRATION STATEMENT DUE TO THE EXISTENCE OF A MATERIAL DEVELOPMENT OR
POTENTIAL MATERIAL DEVELOPMENT INVOLVING THE COMPANY WHICH THE COMPANY WOULD BE
OBLIGATED TO DISCLOSE IN THE REGISTRATION STATEMENT, BUT WHICH DISCLOSURE WOULD
BE PREMATURE OR OTHERWISE INADVISABLE AT SUCH TIME OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE COMPANY AND ITS
SHAREHOLDERS, THE COMPANY WILL HAVE THE RIGHT TO SUSPEND THE USE OF THE
REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE THAN THIRTY (30) DAYS; PROVIDED,
HOWEVER, THAT THE COMPANY MAY SO DEFER OR SUSPEND THE USE OF THE REGISTRATION
STATEMENT NO MORE THAN ONE TIME IN ANY TWELVE-MONTH PERIOD.


(C)                                  SUBJECT TO THE COMPANY’S RIGHTS UNDER
SECTION 3, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT AND, IF SUCH AN ORDER IS ISSUED, WILL USE ITS REASONABLE
BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF SUCH ORDER AT THE EARLIEST POSSIBLE
TIME AND TO NOTIFY EACH HOLDER THAT HOLDS REGISTRABLE SECURITIES BEING SOLD (OR,
IN THE EVENT OF AN UNDERWRITTEN PUBLIC OFFERING, THE MANAGING UNDERWRITERS) OF
THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF.


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN THE PURCHASE AGREEMENT, IF THE USE OF THE REGISTRATION
STATEMENT IS SUSPENDED BY THE COMPANY, THE COMPANY WILL PROMPTLY (BUT IN NO
EVENT MORE THAN TWO (2) BUSINESS DAYS) GIVE NOTICE OF THE SUSPENSION TO ALL
HOLDERS WHOSE SECURITIES ARE COVERED BY THE REGISTRATION STATEMENT, AND WILL
PROMPTLY (BUT IN NO EVENT MORE THAN TWO (2) BUSINESS DAYS) NOTIFY EACH SUCH
HOLDER AS SOON AS THE USE OF THE REGISTRATION STATEMENT MAY BE RESUMED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE PURCHASE
AGREEMENT, THE COMPANY WILL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED
SHARES OF COMMON STOCK TO A TRANSFEREE OF A HOLDER IN ACCORDANCE WITH THE TERMS
OF THE PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES
WITH RESPECT TO WHICH SUCH HOLDER HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO
RECEIPT OF NOTICE OF SUCH SUSPENSION AND FOR WHICH SUCH INVESTOR HAS NOT YET
SETTLED, UNLESS OTHERWISE PROHIBITED BY LAW.


3.7                                 THE COMPANY WILL PERMIT A SINGLE FIRM OF
LEGAL COUNSEL, DESIGNATED BY THE HOLDERS WHO HOLD A MAJORITY IN INTEREST OF THE
REGISTRABLE SECURITIES BEING SOLD PURSUANT TO A REGISTRATION STATEMENT
(“HOLDERS’ COUNSEL”), TO REVIEW THE REGISTRATION STATEMENT AND ALL AMENDMENTS
AND SUPPLEMENTS THERETO (AS WELL AS ALL REQUESTS FOR ACCELERATION OR
EFFECTIVENESS THEREOF) A REASONABLE AMOUNT OF TIME (NOT TO EXCEED THREE (3)
BUSINESS DAYS) PRIOR TO THEIR FILING WITH THE COMMISSION, AND WILL NOT FILE ANY
DOCUMENT IN A FORM TO WHICH SUCH COUNSEL REASONABLY OBJECTS, UNLESS OTHERWISE
REQUIRED BY LAW IN THE OPINION OF THE COMPANY’S COUNSEL.  THE SECTIONS OF ANY
SUCH REGISTRATION STATEMENT INCLUDING INFORMATION WITH RESPECT TO THE HOLDERS,
THE HOLDERS’ BENEFICIAL OWNERSHIP OF SECURITIES OF THE COMPANY OR THE HOLDERS’
INTENDED METHOD OF DISPOSITION OF REGISTRABLE SECURITIES MUST CONFORM TO THE
INFORMATION PROVIDED TO THE COMPANY BY EACH OF THE HOLDERS OR HOLDERS’ COUNSEL.


3.8                                 AT THE REQUEST OF THE HOLDERS WHO HOLD A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES BEING SOLD PURSUANT TO A
REGISTRATION STATEMENT, AND ON THE DATE THAT REGISTRABLE SECURITIES ARE
DELIVERED TO A MANAGING UNDERWRITER(S) FOR SALE IN CONNECTION WITH THE
REGISTRATION STATEMENT, THE

6


--------------------------------------------------------------------------------



COMPANY WILL FURNISH TO THE HOLDERS AND SUCH UNDERWRITERS (I) A LETTER, DATED
SUCH DATE, FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, IN FORM
AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
UNDERWRITERS; AND (II) AN OPINION, DATED SUCH DATE, FROM COUNSEL REPRESENTING
THE COMPANY FOR PURPOSES OF THE REGISTRATION STATEMENT, IN FORM AND SUBSTANCE AS
IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
MANAGING UNDERWRITER(S) AND HOLDERS.


3.9                                 (A)                                  THE
COMPANY WILL MAKE AVAILABLE FOR INSPECTION BY ANY HOLDER WHOSE REGISTRABLE
SECURITIES ARE BEING SOLD PURSUANT TO A REGISTRATION STATEMENT, ANY UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO THE REGISTRATION STATEMENT, AND ANY
ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH HOLDER OR UNDERWRITER
(COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE
“RECORDS”), AS EACH INSPECTOR REASONABLY DEEMS NECESSARY TO ENABLE THE INSPECTOR
TO EXERCISE ITS DUE DILIGENCE RESPONSIBILITY.  THE COMPANY WILL CAUSE ITS
OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION THAT ANY INSPECTOR
MAY REASONABLY REQUEST FOR PURPOSES OF PERFORMING SUCH DUE DILIGENCE.


(B)                                 EACH INSPECTOR WILL HOLD IN CONFIDENCE, AND
WILL NOT MAKE ANY DISCLOSURE (EXCEPT TO A HOLDER) OF, ANY RECORDS OR OTHER
INFORMATION THAT THE COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF
WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (I) THE DISCLOSURE OF
SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY
REGISTRATION STATEMENT, (II) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO
A SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT
JURISDICTION, (III) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY
OTHER AGREEMENT (TO THE KNOWLEDGE OF THE RELEVANT INSPECTOR), (IV) THE RECORDS
OR OTHER INFORMATION WAS DEVELOPED INDEPENDENTLY BY AN INSPECTOR WITHOUT BREACH
OF THIS AGREEMENT, (V) THE INFORMATION WAS KNOWN TO THE INSPECTOR BEFORE RECEIPT
OF SUCH INFORMATION FROM THE COMPANY, OR (VI) THE INFORMATION WAS DISCLOSED TO
THE INSPECTOR BY A THIRD PARTY WITHOUT RESTRICTION.  THE COMPANY IS NOT REQUIRED
TO DISCLOSE ANY CONFIDENTIAL INFORMATION IN THE RECORDS TO ANY INSPECTOR UNLESS
AND UNTIL SUCH INSPECTOR HAS ENTERED INTO A CONFIDENTIALITY AGREEMENT (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY) WITH THE COMPANY WITH
RESPECT THERETO, SUBSTANTIALLY IN THE SUBSTANCE OF THIS SECTION 3.9(B).  EACH
HOLDER WILL, UPON LEARNING THAT DISCLOSURE OF RECORDS CONTAINING CONFIDENTIAL
INFORMATION IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW
THE COMPANY, AT THE COMPANY’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO
PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL.  NOTHING HEREIN WILL BE DEEMED TO LIMIT THE HOLDER’S ABILITY TO
SELL REGISTRABLE SECURITIES IN A MANNER THAT IS OTHERWISE CONSISTENT WITH
APPLICABLE LAWS AND REGULATIONS.


(C)                                  THE COMPANY WILL HOLD IN CONFIDENCE, AND
WILL NOT MAKE ANY DISCLOSURE OF, INFORMATION CONCERNING A HOLDER PROVIDED TO THE
COMPANY UNDER THIS AGREEMENT UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS
NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION
IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED
PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENTAL BODY OF
COMPETENT JURISDICTION, (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE
TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY
OTHER AGREEMENT, (V) THE INFORMATION WAS DISCLOSED TO THE COMPANY BY A THIRD
PARTY WITHOUT RESTRICTION OR (VI) SUCH HOLDER CONSENTS TO THE FORM AND CONTENT
OF ANY SUCH DISCLOSURE.  IF THE COMPANY LEARNS THAT DISCLOSURE OF SUCH
INFORMATION CONCERNING A HOLDER IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY
OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, THE COMPANY WILL GIVE PROMPT

7


--------------------------------------------------------------------------------



NOTICE TO SUCH HOLDER PRIOR TO MAKING SUCH DISCLOSURE AND ALLOW SUCH HOLDER, AT
ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO
OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


3.10                           THE COMPANY WILL CAUSE ALL OF THE REGISTRABLE
SECURITIES COVERED BY EACH REGISTRATION STATEMENT TO BE LISTED ON EACH NATIONAL
SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (II) TO THE
EXTENT THE SECURITIES OF THE SAME CLASS OR SERIES ARE NOT THEN LISTED ON A
NATIONAL SECURITIES EXCHANGE, SECURE THE DESIGNATION AND QUOTATION OF ALL OF THE
REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION STATEMENT ON A NATIONALLY
RECOGNIZED QUOTATION SYSTEM.


3.11                           THE COMPANY WILL PROVIDE A TRANSFER AGENT AND
REGISTRAR, WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE SECURITIES NOT
LATER THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.


3.12                           THE COMPANY WILL COOPERATE WITH THE HOLDERS WHO
HOLD REGISTRABLE SECURITIES BEING SOLD AND WITH THE MANAGING UNDERWRITER(S), IF
ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT
BEARING ANY RESTRICTIVE LEGENDS) REPRESENTING REGISTRABLE SECURITIES TO BE
OFFERED PURSUANT TO A REGISTRATION STATEMENT AND WILL ENABLE SUCH CERTIFICATES
TO BE IN SUCH DENOMINATIONS OR AMOUNTS AS THE CASE MAY BE, AND REGISTERED IN
SUCH NAMES AS THE HOLDERS OR THE MANAGING UNDERWRITER(S), IF ANY, MAY REASONABLY
REQUEST, ALL IN ACCORDANCE WITH ARTICLE VII OF THE PURCHASE AGREEMENT.


3.13                           AT THE REQUEST OF THE HOLDERS HOLDING A MAJORITY
IN INTEREST OF THE REGISTRABLE SECURITIES REGISTERED PURSUANT TO A REGISTRATION
STATEMENT, THE COMPANY WILL PROMPTLY PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO THE
REGISTRATION STATEMENT, AND THE PROSPECTUS USED IN CONNECTION WITH THE
REGISTRATION STATEMENT, AS MAY BE NECESSARY IN ORDER TO CHANGE THE PLAN OF
DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT
NO SUCH AMENDMENT OR SUPPLEMENT SHALL HAVE A DISPROPORTIONATE NEGATIVE IMPACT ON
ANY HOLDER AS COMPARED TO THE OTHER HOLDERS WITHOUT THE APPROVAL OF SUCH
NEGATIVELY AFFECTED HOLDER.


3.14                           THE COMPANY WILL COMPLY WITH ALL APPLICABLE LAWS
RELATED TO ANY REGISTRATION STATEMENT RELATING TO THE OFFER AND SALE OF
REGISTRABLE SECURITIES AND WITH ALL APPLICABLE RULES AND REGULATIONS OF
GOVERNMENTAL AUTHORITIES IN CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION,
THE SECURITIES ACT, THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED
BY THE COMMISSION).


3.15                           THE COMPANY WILL TAKE ALL OTHER REASONABLE
ACTIONS AS ANY HOLDER OR THE UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST TO
EXPEDITE AND FACILITATE DISPOSITION BY SUCH HOLDER OF THE REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT.


ARTICLE IV
OBLIGATIONS OF THE INVESTORS

In connection with the registration rights granted pursuant to this Agreement,
the Holders shall:

4.1                                 As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Holder, such Holder

8


--------------------------------------------------------------------------------


will furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as is reasonably required by the Company to effect the
registration of the Registrable Securities.  At least ten (10) Business Days
prior to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder if the Holder elects to have
any of its Registrable Securities included in the Registration Statement other
than information contained in the Selling Holder Questionnaire attached hereto
as Annex A, which shall be completed and delivered to the Company promptly upon
request or concurrently with any request for inclusion in any Registration
Statement pursuant to Section 2.2, as applicable.  If, within three (3) Business
Days prior to an applicable Filing Deadline, the Company has not received the
requested information from a Holder (including a completed Selling Holder
Questionnaire), then the Company shall not be required to include the
Registrable Securities of such Holder in a Registration Statement.


4.2                                 EACH HOLDER WILL COOPERATE WITH THE COMPANY,
AS REASONABLY REQUESTED BY THE COMPANY, IN CONNECTION WITH THE PREPARATION AND
FILING OF ANY REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH HOLDER HAS NOTIFIED
THE COMPANY IN WRITING OF SUCH HOLDER’S ELECTION TO EXCLUDE ALL OF SUCH HOLDER’S
REGISTRABLE SECURITIES FROM THE REGISTRATION STATEMENT.


4.3                                 UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3.6, EACH HOLDER
WILL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL IT
RECEIVES COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3.6.  IF SO DIRECTED BY THE COMPANY, EACH HOLDER WILL DELIVER TO THE
COMPANY (AT THE EXPENSE OF THE COMPANY) OR DESTROY (AND DELIVER TO THE COMPANY A
CERTIFICATE OF DESTRUCTION) ALL COPIES IN THE HOLDER’S POSSESSION (OTHER THAN A
LIMITED NUMBER OF FILE COPIES) OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


4.4                                 EACH HOLDER COVENANTS AND AGREES THAT IT
WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS
APPLICABLE TO IT OR AN EXEMPTION THEREFROM IN CONNECTION WITH SALES OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT.


4.5                                 (A)                                  IF
HOLDERS HOLDING A MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES BEING
REGISTERED DETERMINE TO ENGAGE THE SERVICES OF AN UNDERWRITER, EACH HOLDER WILL
ENTER INTO AND PERFORM SUCH HOLDER’S OBLIGATIONS UNDER AN UNDERWRITING
AGREEMENT, IN USUAL AND CUSTOMARY FORM, INCLUDING, WITHOUT LIMITATION, CUSTOMARY
INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS, WITH THE MANAGING UNDERWRITER OF
SUCH OFFERING, AND WILL TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED IN
ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES,
UNLESS SUCH HOLDER HAS NOTIFIED THE COMPANY IN WRITING OF SUCH HOLDER’S ELECTION
TO EXCLUDE ALL OF ITS REGISTRABLE SECURITIES FROM SUCH REGISTRATION STATEMENT.


(B)                                 WITHOUT LIMITING ANY HOLDER’S RIGHTS UNDER
SECTION 2.1 HEREOF, NO HOLDER MAY PARTICIPATE IN ANY UNDERWRITTEN DISTRIBUTION
HEREUNDER UNLESS SUCH HOLDER (A) AGREES TO SELL SUCH HOLDER’S REGISTRABLE
SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY
THE HOLDERS ENTITLED HEREUNDER TO APPROVE SUCH ARRANGEMENTS, (B) COMPLETES AND
EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS, AND (C) AGREES TO PAY ITS PRO RATA SHARE OF ALL
UNDERWRITING DISCOUNTS AND COMMISSIONS APPLICABLE WITH RESPECT TO ITS
REGISTRABLE SECURITIES.

9


--------------------------------------------------------------------------------



ARTICLE V
EXPENSES OF REGISTRATION

The Company will bear all expenses, other than underwriting discounts and
commissions, and transfer taxes, if any, incurred in connection with
registrations, filings or qualifications pursuant to Articles II and III of this
Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one firm
of legal counsel selected by the Holders pursuant to Section 3.7 hereof.


ARTICLE VI
INDEMNIFICATION

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:


6.1                                 TO THE EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH HOLDER THAT HOLDS SUCH REGISTRABLE
SECURITIES, AND AGENTS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, UNDERWRITERS (AS
DEFINED IN THE SECURITIES ACT) FOR SUCH HOLDER AND ANY DIRECTORS OR OFFICERS OF
SUCH HOLDER OR SUCH UNDERWRITER AND ANY PERSON WHO CONTROLS SUCH HOLDER OR SUCH
UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH,
AN “HOLDER INDEMNIFIED PERSON”) AGAINST ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES (COLLECTIVELY, AND TOGETHER WITH ACTIONS, PROCEEDINGS OR INQUIRIES
BY ANY REGULATORY OR SELF-REGULATORY ORGANIZATION, WHETHER COMMENCED OR
THREATENED IN RESPECT THEREOF, “CLAIMS”) TO WHICH ANY OF THEM BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIMS
ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS, OMISSIONS OR
VIOLATIONS IN A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT, ANY
POST-EFFECTIVE AMENDMENT THEREOF OR ANY PROSPECTUS INCLUDED THEREIN:  (A) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THEREOF OR THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (B) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS OR ANY PRELIMINARY PROSPECTUS (AS IT MAY BE AMENDED OR SUPPLEMENTED)
OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, OR (C) ANY VIOLATION OR
ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY
OTHER LAW, INCLUDING WITHOUT LIMITATION ANY STATE SECURITIES LAW OR ANY RULE OR
REGULATION THEREUNDER (THE MATTERS IN THE FOREGOING CLAUSES (A) THROUGH (C)
BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO THE RESTRICTIONS SET FORTH IN
SECTION 6.4 WITH RESPECT TO THE NUMBER OF LEGAL COUNSEL, THE COMPANY WILL
REIMBURSE THE HOLDERS AND EACH SUCH ATTORNEY, ACCOUNTANT, UNDERWRITER OR
CONTROLLING PERSON AND EACH SUCH OTHER HOLDER INDEMNIFIED PERSON, PROMPTLY AS
SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6.1: (I) DOES NOT APPLY
TO A CLAIM BY AN HOLDER INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A
VIOLATION THAT OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER INDEMNIFIED PERSON FOR USE IN
THE REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO,
IF SUCH PROSPECTUS OR SUPPLEMENT THERETO WAS TIMELY MADE AVAILABLE BY THE
COMPANY PURSUANT TO SECTION 3.3 HEREOF; AND (II) DOES NOT APPLY TO AMOUNTS PAID
IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS MADE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT

10


--------------------------------------------------------------------------------



WILL NOT BE UNREASONABLY WITHHELD. THIS INDEMNITY OBLIGATION WILL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
HOLDER INDEMNIFIED PERSONS.


6.2                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH A HOLDER IS PARTICIPATING, ABSENT ANY GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF THE COMPANY, EACH SUCH HOLDER WILL INDEMNIFY AND HOLD
HARMLESS, TO THE SAME EXTENT AND IN THE SAME MANNER SET FORTH IN SECTION 6.1
ABOVE, THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE
REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT, AND ANY OTHER SHAREHOLDER
SELLING SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR ANY OF ITS
DIRECTORS OR OFFICERS OR ANY PERSON WHO CONTROLS SUCH SHAREHOLDER WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH A “COMPANY INDEMNIFIED
PERSON”) AGAINST ANY CLAIM TO WHICH ANY OF THEM MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM ARISES OUT
OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE
EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE
IN SUCH REGISTRATION STATEMENT.  SUBJECT TO THE RESTRICTIONS SET FORTH IN
SECTION 6.4 WITH RESPECT TO THE NUMBER OF LEGAL COUNSEL, SUCH HOLDER WILL
PROMPTLY REIMBURSE EACH COMPANY INDEMNIFIED PERSON FOR ANY LEGAL OR OTHER
EXPENSES (PROMPTLY AS SUCH EXPENSES ARE INCURRED AND DUE AND PAYABLE) REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  
HOWEVER, THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6.2 DOES NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH HOLDER, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD, AND NO HOLDER WILL BE LIABLE UNDER THIS AGREEMENT (INCLUDING THIS
SECTION 6.2 AND ARTICLE VII) FOR THE AMOUNT OF ANY CLAIM THAT EXCEEDS THE NET
PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER AS A RESULT OF THE SALE OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  THIS INDEMNITY WILL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
A COMPANY INDEMNIFIED PARTY.


6.3                                 IF ANY PROCEEDING SHALL BE BROUGHT OR
ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY UNDER SECTIONS 6.1 OR 6.2
HEREOF (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY
THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING,
AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE
EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE
PAYMENT OF ALL REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE
THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR
LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT
SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH
DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


6.4                                 AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE IN THE DEFENSE
THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY OR INDEMNIFIED PARTIES UNLESS: (I) THE INDEMNIFYING PARTY
HAS AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; (II) THE INDEMNIFYING PARTY
SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH PROCEEDING AND TO
EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ANY SUCH
PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT A
CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME COUNSEL WERE TO REPRESENT
SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN WHICH CASE, IF SUCH
INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO

11


--------------------------------------------------------------------------------



EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF AND
SUCH COUNSEL SHALL BE AT THE REASONABLE EXPENSE OF THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE COUNSEL).  THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF
WHICH ANY INDEMNIFIED PARTY IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.


6.5                                 SUBJECT TO THE FOREGOING, ALL REASONABLE
FEES AND EXPENSES OF THE INDEMNIFIED PARTY (INCLUDING FEES AND EXPENSES TO THE
EXTENT INCURRED IN CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND SUCH
PROCEEDING IN A MANNER NOT INCONSISTENT WITH THIS SECTION 6.5) SHALL BE PAID TO
THE INDEMNIFIED PARTY, AS INCURRED, WITHIN TEN (10) BUSINESS DAYS OF WRITTEN
NOTICE THEREOF TO THE INDEMNIFYING PARTY, WHICH NOTICE SHALL BE DELIVERED NO
MORE FREQUENTLY THAN ON A MONTHLY BASIS (REGARDLESS OF WHETHER IT IS ULTIMATELY
DETERMINED THAT AN INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER; PROVIDED, THAT THE INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED
PARTY TO UNDERTAKE TO REIMBURSE ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS
FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO
INDEMNIFICATION HEREUNDER).


ARTICLE VII
CONTRIBUTION

To the extent that any indemnification provided for herein is prohibited or
limited by law, the Indemnifying Party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Article VI
to the fullest extent permitted by applicable law.  However, (a) no contribution
will be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Article VI (without
giving effect to any prohibition or limitation or indemnification under
applicable law), (b) no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation, and (c) contribution (together with any indemnification or
other obligations under this Agreement) by any seller of Registrable Securities
will be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.


ARTICLE VIII
EXCHANGE ACT REPORTING

In order to make available to the Holders the benefits of Rule 144 or any
similar rule or regulation of the Commission that may at any time permit the
Holders to sell securities of the Company to the public without registration,
the Company will:


(A)                                  FILE WITH THE COMMISSION IN A TIMELY
MANNER, AND MAKE AND KEEP AVAILABLE, ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF
THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT SO LONG AS THE COMPANY
REMAINS SUBJECT TO SUCH REQUIREMENTS AND FILE AND MAKE AVAILABLE OF SUCH REPORTS
AND OTHER DOCUMENTS AS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


(B)                                 FURNISH TO EACH HOLDER, SO LONG AS SUCH
HOLDER HOLDS REGISTRABLE SECURITIES, PROMPTLY UPON THE HOLDER’S REQUEST, (I) A
WRITTEN STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH

12


--------------------------------------------------------------------------------



THE REPORTING REQUIREMENTS OF RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT,
(II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND
SUCH OTHER REPORTS AND DOCUMENTS FILED BY THE COMPANY WITH THE COMMISSION AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
HOLDERS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


ARTICLE IX
ASSIGNMENT OF REGISTRATION RIGHTS

The rights of the Investors hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
the Investors to transferees or assignees of all or any portion of the
Registrable Securities, but only if (a) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (b) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (c) after such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (d) at
or before the time the Company received the written notice contemplated by
clause (b) of this sentence, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, (e) such
transfer is made in accordance with the applicable requirements of the Purchase
Agreement, and (f) the transferee is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.


ARTICLE X
AMENDMENT OF REGISTRATION RIGHTS

This Agreement may be amended and the obligations hereunder may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and of the Holders
who then hold a majority interest of the Registrable Securities.  Any amendment
or waiver effected in accordance with this Article X is binding upon each Holder
and the Company; provided, however, that no amendment to this Agreement which
has a disproportionate negative impact on any Holder as compared to the other
Holders may be made without the approval of such negatively affected Holder.

ARTICLE XI

MISCELLANEOUS


11.1                           CONFLICTING INSTRUCTIONS.  A PERSON OR ENTITY IS
DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH PERSON OR ENTITY
OWNS OF RECORD SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING
INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS OR ENTITIES WITH
RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY WILL ACT UPON THE BASIS
OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH
REGISTRABLE SECURITIES.


11.2                           NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE TERMS OF THIS AGREEMENT WILL BE GIVEN AS SET FORTH IN THE
PURCHASE AGREEMENT.

11.3                           Waiver.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of

13


--------------------------------------------------------------------------------


 


ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


11.4                           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE DETERMINED IN ACCORDANCE WITH THE LIKE PROVISIONS OF THE PURCHASE AGREEMENT.


11.5                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN
SUCH PROVISION WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
HEREOF.


11.6                           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PURCHASE AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS THERETO) CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR
UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


11.7                           SUCCESSORS AND ASSIGNS.  SUBJECT TO THE
REQUIREMENTS OF ARTICLE IX HEREOF, THIS AGREEMENT INURES TO THE BENEFIT OF AND
IS BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, INCLUDING, WITHOUT LIMITATION,
ARTICLE IX, THE RIGHTS OF AN INVESTOR HEREUNDER ARE ASSIGNABLE TO AND
EXERCISABLE BY A BONA FIDE PLEDGEE OF THE REGISTRABLE SECURITIES IN CONNECTION
WITH A HOLDER’S MARGIN OR BROKERAGE ACCOUNTS.


11.8                           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT AFFECT
ITS INTERPRETATION.


11.9                           COUNTERPARTS; SIGNATURES BY FACSIMILE.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME
COUNTERPART. IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


11.10                     INDEPENDENT NATURE OF HOLDERS’ OBLIGATIONS AND RIGHTS.
THE OBLIGATIONS OF EACH HOLDER HEREUNDER ARE SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF ANY OTHER HOLDER HEREUNDER, AND NO HOLDER SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER HOLDER HEREUNDER. 
NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR DOCUMENT DELIVERED AT ANY
CLOSING, AND NO ACTION TAKEN BY ANY HOLDER PURSUANT HERETO OR THERETO, SHALL BE
DEEMED TO CONSTITUTE THE HOLDERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT
VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE HOLDERS
ARE IN ANY WAY ACTING IN CONCERT WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH HOLDER ACKNOWLEDGES THAT NO
OTHER HOLDER HAS ACTED AS AGENT FOR SUCH HOLDER IN CONNECTION WITH EXECUTING
THIS AGREEMENT AND THAT NO HOLDER WILL BE ACTING AS AGENT OF SUCH HOLDER IN
CONNECTION WITH MONITORING THE REGISTRATION OF THE REGISTRABLE SECURITIES OR
ENFORCING ITS RIGHTS UNDER THIS AGREEMENT.  EACH HOLDER SHALL BE ENTITLED TO
PROTECT AND

14


--------------------------------------------------------------------------------



ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS
AGREEMENT, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER HOLDER TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


11.11                     FURTHER ASSURANCES.  EACH PARTY WILL DO AND PERFORM,
OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND WILL
EXECUTE AND DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


11.12                     CONSENTS.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL CONSENTS AND OTHER DETERMINATIONS TO BE MADE BY THE INVESTORS
PURSUANT TO THIS AGREEMENT WILL BE MADE BY THE INVESTORS HOLDING A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES.


11.13                     NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS
AGREEMENT IS DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY
PARTY.

[Signature page follows]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first above
written.

 

COMPANY:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

 

 

 

By:

     \s\ Robert I. Webber

 

 

 

Name:

Robert I. Webber

 

 

Title:

Chief Financial Officer and Senior Vice
President of Business Development

 

 

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

 

 

 

 

Sign Name:

  \s\ Miles Gilburne

 

 

Print Name:

Miles Gilburne for ZG Ventures, LLC

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

 

 

Number of Common Shares:  One Hundred Seventy-
Two Thousand Four Hundred Fourteen (172,414)

 

 

 

 

 

 

 

 

By:

\s\ Michael G. Mohr

 

 

Name:

Michael G. Mohr

 

 

Title:

Managing Member

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

Number of Common Shares:  Three Hundred Forty-Four Thousand Eight Hundred
Twenty-Eight (344,828)

 

 

16


--------------------------------------------------------------------------------